     Case 1:19-cv-01442-NONE-EPG Document 41 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN JACKSON,                                    Case No. 1:19-cv-01442-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                        ORDER GRANTING DEFENDANT’S
                                                       MOTION TO MODIFY SCHEDULING
14    N. AKABIKE,                                      ORDER TO EXTEND DISPOSITIVE
                                                       MOTION DEADLINE BY FORTY-FIVE
15                       Defendant.                    DAYS
16                                                     (ECF No. 40)
17

18
            Plaintiff John Jackson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19
     pauperis in this action. Currently before the Court is Defendant N. Akabike’s (“Defendant”)
20
     motion to modify the scheduling order to extend the dispositive motion deadline. (ECF No. 40.)
21
            This is Defendant’s second request to modify the Scheduling Order and extend the
22   dispositive motion deadline in this case. On May 25, 2021, Defendant filed a motion to extend the
23   dispositive motion deadline by sixty days because Defendant’s counsel needed additional time to
24   secure declarations to support and complete Defendant’s motion for summary judgment. (ECF
25   No. 37.) According to the motion, those declarations included, but were not limited to, a
26   declaration from California Department of Corrections and Rehabilitation’s healthcare appeals
27   office and California Correctional Health Care Services Chief Medical Consultant, Dr. Feinberg.

28   (Id.) On May 26, 2021, the Court entered an order granting the motion. (ECF No. 38.)
                                                       1
     Case 1:19-cv-01442-NONE-EPG Document 41 Filed 07/26/21 Page 2 of 2


 1            Defendant now moves to extend the dispositive motion deadline by an additional forty-

 2   five days because Defendant’s counsel has not been able to consult with Dr. Feinberg. (ECF No.

 3   40.) Defendant’s counsel provides a declaration in support of the motion stating that he has

 4   “made numerous attempts to communicate with Dr. Feinberg in unrelated cases and [has] not

 5   received a response since April.” (ECF No. 40.)
              Having reviewed the motion, the Court will grant Defendant’s request. However, no
 6
     further extensions will be granted on the basis of Defendant’s counsel needing additional time to
 7
     consult with Dr. Feinberg.1
 8
              Accordingly, IT IS HEREBY ORDERED that:
 9
              1. Defendants’ motion (ECF No. 40) to modify the Scheduling Order in this case is
10
                   GRANTED;
11
              2. The Scheduling Order (ECF No. 31), as previously modified (ECF No. 37), is further
12
                   modified and the deadline for filing dispositive motions is extended to September 16,
13
                   2021;
14
              3. The expert disclosure deadline remains set for December 5, 2021, the rebuttal expert
15                 disclosure deadline remains set for January 5, 2022, Plaintiff’s pretrial statement
16                 remains due by February 3, 2022, Defendant’s pretrial statement remains due by
17                 March 4, 2022, and the Telephonic Trial Confirmation Hearing remains set for April
18                 6, 2022, at 8:15 AM in Courtroom 4 (NONE); and
19            4. All other terms and conditions of the Scheduling Order (ECF No. 31) remain in full
20                 force and effect.

21
     IT IS SO ORDERED.
22

23       Dated:       July 26, 2021                                         /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26   1
       In the motion, Defendant states that “[t]here is no trial date or remaining deadline in this case other than the one to
     file dispositive motions.” (ECF No. 40 at 2.) While a trial date has not been set in light of the judicial emergency in
27   this district, Defendant is reminded that there are remaining deadlines in this case. The Scheduling Order set
     deadlines for expert discovery, submission of pretrial statements, and a telephonic trial confirmation hearing and
28   those deadlines have not been vacated or modified. (See ECF Nos. 31, 37.)
                                                                   2
